Citation Nr: 0602520	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an original compensable evaluation for 
left ear hearing loss.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for perforation of the 
right and left tympanic membranes.

5.  Entitlement to service connection for a respiratory 
disorder (claimed as breathing problems).

6.  Entitlement to service connection for residuals of rib 
fractures.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for a left shoulder 
disability.

9.  Entitlement to the initial assignment of a compensable 
rating for a left septal nasal deviation.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2002 and May 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

When the case was previously before the Board, in May 2004, 
the issues of entitlement to an earlier effective date for 
service connection for hearing loss of the left ear, prior to 
December 22, 2000 and entitlement to an earlier effective 
date for service connection for tinnitus, prior to December 
22, 2000, were denied.  The issues of entitlement to an 
original compensable evaluation for left ear hearing loss, 
and entitlement to service connection for right ear hearing 
loss, otitis media, perforation of the right and left 
tympanic membranes, a respiratory disorder (claimed as 
breathing problems), residuals of rib fractures, sinusitis, a 
left shoulder disability, and initial assignment of a 
compensable rating for a left septal nasal deviation, were 
remanded for further development.  The required development 
of the claims for an original compensable evaluation for left 
ear hearing loss, and entitlement to service connection for 
right ear hearing loss has been completed and the Board will 
proceed with its review of those appeals.  

The issues of entitlement to service connection for otitis 
media, perforation of the right and left tympanic membranes, 
a respiratory disorder (claimed as breathing problems), 
residuals of rib fractures, sinusitis, a left shoulder 
disability, and initial assignment of a compensable rating 
for a left septal nasal deviation must be remanded.  These 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In May 2004, the Board noted that the veteran submitted a 
statement in support of claim in June 2003.  He asserted he 
had to retire early due to his hearing loss.  He requested 
special consideration and the allowance of "IU."  The Board 
construed the veteran's statement as a claim for a total 
rating based on individual unemployability due to service 
connected disability (TDIU).  The Board referred the matter 
to the RO for appropriate action.  It appears that no action 
has yet been taken on this claim and the Board again brings 
it to the attention of the RO.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  A pre-induction examination shows that the veteran had a 
right ear hearing loss disability upon entry onto active duty 
and the competent evidence, to include opinions from a 
physician who reviewed the record and examined the veteran, 
is against a finding that there was a chronic worsening of 
the pre-existing right ear hearing loss during service.  

3.  The veteran's service-connected left ear hearing loss is 
manifested by a pure tone threshold average of 69 decibels 
with discrimination ability of 88 percent (numeric 
designation III).  




CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.306, 3.385 (2005).  

2.  The criteria for a compensable rating for the service-
connected left ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

By letters dated in July 2001, February 2003, May 2004, 
October 2004, and August 2005, VA informed the veteran of the 
type of evidence necessary to support his service connection 
and increased rating claims.  In addition, VA notified the 
veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  VA also discussed the attempts 
already made to obtain relevant evidence with regard to this 
claim.  Further, in December 2005, VA notified the veteran of 
his opportunity to submit additional evidence.  In October 
2004, the RO asked him, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
he may be considered advised to submit all pertinent evidence 
in his possession.

Additionally, the May 2002 rating decision, the May 2003 
statement of the case (SOC), as well as the October 2005 
supplemental statement of the case (SSOC), notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his service connection and increased rating 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one communication--
the essential purposes of the VCAA have been satisfied.  In 
the present case, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the veteran 
covering all content requirements was harmless.  See e.g., 38 
C.F.R. § 20.1102 (2005); VAOPGCPREC 1-2004; and Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done in this 
case with the first VCAA letter being sent in July 2001.  The 
Board notes that subsequent letters were sent to up-date the 
original letter and to insure compliance with the 
requirements of VCAA case law.  There was a continuous flow 
of information between the RO and the veteran which notified 
him of the evidence of record at various stages and what was 
needed from him, as well as what VA would develop.  He was 
afforded an opportunity to participate in the development of 
the claims and any defects in the initial VCAA notice were 
non-prejudicial and subsequently cured.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

In addition, VA has obtained all pertinent evidence 
identified by the veteran.  The Board notes that relative to 
other claims, it is remanding for post service medical 
records.  These records would not show increased severity of 
the right ear hearing loss during service or the current 
extent of the left ear hearing loss.  The veteran has been 
afforded several VA audiological examinations and medical 
opinions have been obtained addressing the contended causal 
relationship between right ear hearing loss and service and 
whether there was aggravation of same during service.  There 
is no further duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
These same audiological examinations provide more than 
adequate findings upon which to rate the veteran's hearing 
loss in the left ear.

In view of the foregoing, the Board concludes that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA with regard to the issues on appeal.  Accordingly, the 
Board will proceed to adjudicate the veteran's service 
connection claims based upon the evidence of record.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Factual Background.   

The veteran's service medical records include a March 1960 
pre-induction examination.  Clinical evaluation noted his 
ears were normal but his ear drums were abnormal.  There was 
a dry perforation of the right.  In the section for notes, a 
past history of running ears was recorded.  The summary of 
defects included only the dry perforation of the right.  




Hearing acuity, as measured in March 1960, was reported as 
15/15 for the whispered and spoken voice in both ears.  On 
the audiological evaluation in March 1960, pure tone 
thresholds, in decibels, corrected to International Standards 
Organization (ISO) standards were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
55
45
35
25
20
LEFT
25
15
5
5
0

November 1961 service medical records reveal the veteran had 
a fever.  He gave a history of some difficulty with his right 
ear.  He reported that he was not able to hear too well from 
it.  Examination revealed the right tympanic membrane had 
lost all its landmarks.  There were several areas which were 
either hyperemic or definitely bloody.  The examiner's 
impression was that the veteran had right otitis media.  

On his examination prior to service separation, in April 
1962, the ears were again noted to be normal.  The drums were 
noted to be abnormal with both tympanic membranes thickened 
and scarred.  The right was more severe than the left.  The 
veteran was referred for an ear, nose and throat (ENT) 
consultation.  The report of the ENT revealed the veteran had 
a perforation of the right ear drum and a history of chronic 
otitis media dating from early childhood.  Examination 
revealed a perforation of the posterior inferior quadrant on 
the right drum with some tympanosclerosis of the drum as 
well.  There was a conductive loss on the right side.  The 
left ear also showed evidence of a healed perforation.  The 
remaining ENT examination was within normal limits.  The 
physician recommended a profile and further explained that 
since it was an "EPTS" (existed prior to service) 
condition, surgery was not advised.  The veteran was advised 
to consult a physician upon his discharge from the service.  

On the audiological evaluation in April 1962, pure tone 
thresholds, in decibels, were as follows (the 
otolaryngologist who examined the veteran in October 2001 and 
April 2003 reviewed these records and noted they were 
transposed when they were transferred from the graph of the 
audiogram, they are reported here as they appear on the 
separation examination report, with correction to ISO 
standards):





HERTZ



250
500
1000
2000
4000
8000
RIGHT
10
15
15
10
70
80
LEFT
35
45
50
35
30
30

The veteran's hearing acuity was measured as 15/15 for the 
whispered and spoken voice in both ears.  The summary of 
defects noted the dry perforation of the ear drum on the 
right and deafness in both ears of unknown cause.  

Records from Huntington Memorial Hospital, dated in August 
1970, reveal the veteran had a tympanoplasty of the left ear.

The RO obtained the veteran's medical records from the 
Roseburg VA Medical Center.  They included July and August 
1998 records noting a long history of problems with the left 
ear.  He had myringoplasty and/or a tympanoplasty years ago 
in the left ear.  He had had chronic and recurrent drainage 
for 50 years.  It was intermittent in nature.  Chronic left 
otitis externa and possible mastoiditis with natural mastoid, 
small bowl and previous history of reconstruction of the 
tympanic membrane area was noted.  An October 1998 
examination revealed very scarred medial canal and tympanic 
membrane areas, bilaterally.  There was no evidence of active 
infection or cholesteatoma debris.  Very few landmarks were 
visible in that portion of the canal.  The impression was 
chronic otitis externa and otitis media with tympanic 
membrane perforation on the right.  The veteran was not a 
good candidate for hearing aids as plugging up the ears would 
just result in recurrent ear infection.  November 1998 
records noted a past surgical history of a tympanoplasty in 
the left ear.  Examination revealed bilateral tympanic 
membrane perforations.  A February 1999 ENT consultation for 
chronic otitis and a perforation of the right tympanic 
membrane was recorded.  Examination revealed a perforation of 
the right tympanic membrane posteriorly and superiorly, but 
no active infection.  The impression was the veteran had a 
tympanic membrane perforation on the right and bilateral 
chronic otitis externa.  

On the authorized audiological evaluation in October 2001, 
pure tone thresholds, in 
decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
55
55
LEFT
35
35
40
85
105

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was severe mixed loss/significant conduction 
component in the right ear and mild to profound mixed loss in 
the left ear.  The audiologist reviewed the claims folder and 
compared the audiograms of 1960 and 1962 with the current 
results which revealed decreased left thresholds at 4000 by 
bone conduction.  The air conduction thresholds of that day 
were certainly elevated from previous results, there was 
significant conduction component bilaterally.  There did not 
appear to be any significant decrease in bone thresholds, 
although variations were noted in the 1960 and 1962 tests 
(fluctuations), primarily conductive component.  Bilateral 
tinnitus was also noted.  An ENT examination was recommended.  

A VA fee basis examination was conducted by Dr. S, an 
otolaryngologist in October 2001.  Examination of the right 
ear revealed a chronic perforation of the posterior tympanic 
membrane.  The remaining drum was very sclerotic, white and 
thick.  The left ear showed some exudates in the ear canal.  
The drum appeared intact, but was markedly abnormal.  It was 
thickened, red and inflamed.  Dr. S. reviewed the hearing 
tests in service noted they had been reversed, but had been 
placed appropriately on the graph which was of record.  In 
Dr. S's opinion the veteran had no significant progression of 
his hearing loss in his right ear from the time he was 
inducted into the service until he was discharged from the 
service.  It was noted that there was only a 10 decibel 
difference in the hearing test.  (A review of the pre-
induction and separation from service audiological 
examinations in question, when considering the conversational 
voice range (38 C.F.R. § 3.385), shows that the less decibel 
loss at 4000 Hertz was significantly higher on the latter 
evaluation, whereas all the other lower frequencies reflected 
improved hearing.  See analysis, below.)  His left ear showed 
significant increase in his high frequency hearing loss.  Dr. 
S. indicated it could well be related to noise exposure.  He 
went from 0 decibel in 1960 to 140 decibels in 1962.  Dr. S. 
went further and stated that the veteran's chronic ear 
infections and tympanic membrane perforations prior to 
induction into the service were the main cause of his hearing 
loss while he was in the service and at the time of his 
discharge from service.  Dr. S. did believe the veteran had 
some high frequency hearing loss in the left ear that 
occurred while he was in the service, which was probably 
related to noise exposure.  Since discharge from service the 
veteran had significant progression of his hearing loss in 
both ears, which was believed to be due to chronic on-going 
ear infections, which Dr. S did not think was directly 
related to any in service injury.  

The RO in a May 2002 rating decision granted service 
connection for hearing loss of the left ear, effective 
December 22, 2000, and assigned a noncompensable rating. The 
RO also granted service connection for tinnitus, effective 
December 22, 2000 and assigned a 10 percent rating.  Service 
connection for right ear hearing loss was denied.

The veteran submitted his notice of disagreement in July 
2002.  He asserted that his left ear hearing loss was severe.  
When he had infections he could not hear at all.  Normally, 
he could not hear, he was tone deaf, and he had to look at 
people when they talked to him.  He contended his otitis was 
not rated.  He asserted service connection should be granted 
for hearing loss in both ears.  The veteran asked if VA had 
his records from Dr. B. for hearing loss.  He felt that his 
examination with Dr. S was inadequate because Dr. S only 
spent ten minutes with him and did no testing.  

In February 2002, the RO again wrote the veteran and 
explained what evidence was needed to grant his claim.  They 
listed the evidence they had already received, the veteran's 
service medical records and verification of his service.  The 
veteran was asked to inform them of any VA or private medical 
treatment he had received and to complete and return 
authorization for VA to request those records.  He was 
informed he could submit those records to VA directly.  They 
explained VA's duty to assist and specifically told the 
veteran that he must give them enough information about any 
records they could request.  In response the veteran called 
the RO in February 2003 and stated he had no additional 
evidence to share.  

On the authorized VA audiological evaluation in April 2003, 
pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
55
65
65
LEFT
55
45
45
110
110

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The audiologist stated the veteran had a hearing loss in the 
right ear which was a moderate to severe mixed loss with a 
conductive component noted in the full frequency range.  The 
veteran also had a hearing loss in the left ear which was a 
moderate to profound mixed loss with a conductive component 
noted in the full frequency range.  

A second VA examination was performed by Dr. S. in April 
2003.  Dr. S. again stated that he reviewed the veteran's 
claims folder.  In his opinion the audiograms which were 
previously reviewed showed there was no significant change in 
his hearing in the right ear from induction to discharge from 
the service.  After examining the veteran and again reviewing 
his history Dr. S wrote the following: 

It is my opinion that this patient's 
chronic ear infections and tympanic 
membrane perforations occurred prior to 
his induction to the service and again is 
the main cause for his hearing loss.  As 
noted in my previous report, he did have 
increased hearing loss in his left ear 
from induction until discharge from 
service.  Since being discharged from the 
service he has had significant increased 
hearing loss in both ears and that is due 
to his chronic ear infections.  

In his June 2003 substantive appeal, the veteran asserted 
that a local hearing specialist, C. B., had rated him higher.  
He was unable to hear the doorbell when someone knocked on 
his door.  He contended that Dr. S had not taken into 
consideration the possibility that his hearing loss had been 
aggravated in service.  He contended the rating specialist 
and not the physician had the authority to make that 
determination.  He asserted that when he entered the service 
he had perfect hearing.  

On the authorized audiological evaluation in September 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
50
55
LEFT
35
30
35
105+
105+

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 88 percent in the left ear.  

Also, in September 2005, a private physician and surgeon 
examined the veteran for VA.  The service medical records 
were reviewed.  The medical history was one of recurrent 
episodes of otitis media, with pain, discharge and hearing 
loss, since childhood.  He was treated primarily with 
antibiotics, although there had been ear surgery.  Otologic 
examination revealed the residuals of chronic suppurative 
otitis media with bilateral tympanic membrane retraction and 
a postoperative right tympanic membrane repair.  This was 
accompanied by a mixed hearing loss, a portion of which was 
presbycusis, but the majority of which was related to his 
chronic suppurative condition.  The doctor noted that there 
had been minimal progression of his hearing loss in his left 
ear since his separation, but a marked increased in the 
hearing loss in his right ear since separation from service 
in 1962.  The physician expressed the opinion that the 
veteran's hearing condition was not increased or aggravated 
during his service.  


Service Connection for Right Ear Hearing Loss

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of this provision discloses that there are 
three essential elements which must be met to establish 
entitlement.  There must be current disability, there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).   

Analysis

A review of the service medical records shows that a pre-
induction examination revealed the veteran had a right ear 
hearing loss disability upon entry onto active duty.  See 
38 C.F.R. § 3.385.  Thus, the central question here is 
whether the veteran's pre-existing hearing loss disability 
was aggravated during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Section 3.306(b) properly implements 
38 U.S.C. § 1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in service 
in cases where there was an increase in disability during 
service.  The requirement of an increase in disability in 38 
C.F.R. § 3.306(b) applies only to determinations concerning 
the presumption of aggravation under 38 U.S.C. § 1153, as in 
this case; it does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 1111.  The 
latter is not applicable here as a hearing loss disability of 
the right ear was clearly shown upon the pre-induction 
audiological examination.  See, e.g., Cotant v. Principi, 17 
Vet. App. 116 (2003).

Upon comparing the pre-induction and separation from service 
audiological examinations in question, the Board notes that, 
when considering the conversational voice range from 500 to 
4000 Hertz (see 38 C.F.R. § 3.385), the decibel loss at 4000 
Hertz was significantly higher on the latter evaluation, 
whereas all the other lower frequencies were significantly 
lower, reflecting improved hearing.  In any event, competent 
evidence is needed to address the question of whether there 
was an actual worsening of the underlying hearing loss during 
the period of time in question.  The competent evidence of 
record, to include opinions from a physician who reviewed the 
record and examined the veteran, is against a finding that 
there was a chronic worsening of the pre-existing right ear 
hearing loss during service.  As a lay witness, the veteran 
is competent to report what he actually experiences.  
38 C.F.R. § 3.159(a)(2) (2005).  However, he is not competent 
to provide an opinion as to whether he has or had a chronic 
worsening of his hearing loss.  Moreover, his recollection of 
his hearing loss many years ago, during service, does not 
have the probative weight of opinions from trained medical 
professionals who have examined the veteran, reviewed the 
pertinent records and concluded that there was no increase in 
the severity of the veteran's right ear hearing loss during 
service.  Although the veteran was told of the need for 
competent medical evidence to substantiate the claim, there 
is no competent medical opinion supporting an increase in 
service.  All the medical opinion evidence is against the 
claim.  

Since the medical records make up a preponderance of evidence 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
An Original Compensable Evaluation for Left Ear Hearing Loss

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85 (2005).  The rating schedule establishes 11 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Code 6100 (2005).  The 
manifestations of a nonservice-connected disability may not 
be used in evaluating a service-connected disability.  38 
C.F.R. § 4.14 (2005).  Consequently, if a claimant has 
service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  See VAOPGCPREC 32-97, August 29, 1997.  Boyer v. 
West, 11 Vet. App. 474 (1998).  The United States Court of 
Veterans Appeals (Court) has noted that the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2005).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

On VA audiology examination in October 2001, the average pure 
tone loss at 1000, 2000, 3000, and 4000 Hertz was 66 decibels 
with a speech recognition ability of 96 percent in the 
service-connected ear.  These audiologic results produce a 
numeric designation of "II" for the left ear.  When this 
numeric designation is applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2005).  

On VA audiology examination in April 2003, the average pure 
tone loss at 1000, 2000, 3000, and 4000 Hertz was 77 decibels 
with a speech recognition ability of 96 percent in the 
service-connected ear.  These audiologic results produce a 
numeric designation of "II" for the left ear.  When this 
numeric designation is applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2005).  

On VA audiology examination in September 2005, the average 
pure tone loss at 1000, 2000, 3000, and 4000 Hertz was 69 
decibels with a speech recognition ability of 88 percent in 
the service-connected ear.  These audiologic results produce 
a numeric designation of "III" for the left ear.  When this 
numeric designation is applied to the rating criteria, the 
result is a noncompensable rating.  38 C.F.R. Part 4, 
including § 4.85, and Code 6100 (2005).  

Thus, all the recent audiological examinations support a 
noncompensable evaluation.  While the veteran may feel that 
his hearing loss has worsened to the point that it warrants a 
compensable evaluation, the objective test findings provide 
significantly more probative evidence as to whether the 
criteria for a higher rating have been met.  These medical 
reports and test results form a preponderance of evidence 
against the claim for a compensable rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see 
statement of the case dated in May 2003), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
service-connected hearing loss in the left ear disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for right ear hearing loss is denied.

A compensable evaluation for left ear hearing loss is denied.


REMAND

In May 2004, the Board noted that, in May 2003, the RO had 
denied the veteran's claim for service connection for otitis 
media, perforation of the right and left tympanic membranes, 
breathing problems, residuals of rib fractures, sinusitis, 
and a left shoulder disability.  The RO also granted service 
connection and assigned a zero percent rating for a left 
septal nasal deviation.  The Board found that a statement 
received in June 2003 was a timely notice of disagreement 
(NOD) on these issues.  However, the RO had not issued a 
statement of the case (SOC) on these issues.  In accordance 
with the direction of the Court in Manlincon v. West, 12 Vet. 
App. 238 (1999), the Board remanded the issues for an SOC.  
It appears that the required SOC was not sent to the veteran.  
Therefore, the Board must again remand these issues for an 
SOC.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In its May 2004 remand, the Board asked the RO to take action 
to insure compliance with VCAA.  Later that month the AMC 
sent the veteran a VCAA notice letter on the issues.  It told 
the veteran what evidence he had to submit to support a claim 
for service connection.  The letter did not tell the veteran 
what the evidence must show to support a claim for a higher 
rating for his left septal nasal deviation.  The May 2003 SOC 
provided the veteran with this information in regard to his 
left ear hearing loss; however, he has not been provided such 
information with regard to his service-connected nasal 
disability.  This should be done.  

The veteran reports that he worked many years for the United 
States Forest Service.  He has provided a release for his 
medical records.  The RO has written to the facility where 
the veteran worked and requested records, but has not 
received a response.  The retired Employee Medical Folders 
(EMF) of separated federal employees are maintained at the 
National Personnel Records Center (NPRC), St. Louis, 
Missouri.  It does not appear that the RO has requested the 
veteran's EMF from the NPRC.  The RO should request the 
records from the NPRC.  The Board notes that the RO is 
required to continue in its attempts to obtain Federal 
records until the records are obtained, unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain the records would be futile.  
38 U.S.C.A. § 5103A(b)(3) (West 2002).  Since the RO has not 
contacted the NPRC, it can not be said that it is reasonably 
certain that such records do not exist or that further 
efforts to obtain the records would be futile.  So, the law 
requires further efforts to obtain the veteran's civilian 
EMF.   

While the Board regrets the further delay, the Court has been 
quite specific that situations such as these required a 
remand.  Consequently, issues of entitlement to service 
connection for otitis media, perforation of the right and 
left tympanic membranes, a respiratory disorder (claimed as 
breathing problems), residuals of rib fractures, sinusitis, a 
left shoulder disability, and initial assignment of a 
compensable rating for a left septal nasal deviation are 
REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the veteran should be told 
what is needed to substantiate his claim 
for a compensable rating for a left 
septal nasal deviation, and the 
responsibilities of both himself and VA 
in regard to obtaining the needed 
evidence.  

2.  The RO should request the veteran's 
United States Forest Service Employee 
Medical Folder, or a complete copy 
thereof, from the National Personnel 
Records Center, St. Louis, Missouri.  

3.  Thereafter, the RO should readjudicate 
the claims for 
*	service connection for otitis media, 
*	service connection for perforation of 
the right and left tympanic 
membranes, 
*	service connection for a respiratory 
disorder (claimed as breathing 
problems), 
*	service connection for residuals of 
rib fractures, 
*	service connection for sinusitis, 
*	service connection for a left 
shoulder disability, and 
*	an initial compensable disability 
rating for a left septal nasal 
deviation

4.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
statement of the case (SOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


